Exhibit 10.1

 

ALABAMA NATIONAL BANCORPORATION

PERFORMANCE SHARE AND DEFERRAL PLAN

FOR NON-EMPLOYEE DIRECTORS OF

AFFILIATE BANKS

 

1. PURPOSES

 

The purposes of the Alabama National BanCorporation Performance Share and
Deferral Plan for Non-Employee Directors of Affiliate Banks (the “Plan”) are to
provide long-term incentives and rewards to Non-Employee Directors of the
Affiliates (as defined below) of Alabama National BanCorporation (the
“Company”), to assist the Company in attracting and retaining Non-Employee
Directors with experience and/or ability on a basis competitive with industry
practices and to associate the interests of such individuals with those of the
Company’s stockholders. The Plan permits the Company to make awards in shares of
Company Common Stock (as defined below).

 

2. EFFECTIVE DATE

 

The Plan is effective as of the date it is approved by the shareholders of the
Company.

 

3. ELIGIBILITY

 

All non-employee members of the board of directors of the Company’s Affiliates
(“Non-Employee Directors”) shall be eligible to participate in the Plan. The
Committee, in its sole discretion, shall from time to time designate those
Non-Employee Directors who are to receive awards hereunder and thereby become
participants in the Plan. For purposes of the Plan, “Affiliate” shall mean any
entity, as may from time to time be designated by the Committee, that is a
subsidiary corporation of the Company (within the meaning of Section 424 of the
Internal Revenue Code (the “Code”)), and each other entity directly or
indirectly controlling or controlled by or under common control with the
Company. For purposes of this definition, “control” means the power to direct
the management and policies of such entity, whether through the ownership of
voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meaning correlative to the foregoing.

 

4. ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company (the “Board”). The Committee shall have
all the powers vested in it by the terms of this Plan and by the Board, such
powers to include exclusive authority (within the limitations described herein)
to select the Non-Employee Directors to be granted awards under the Plan, to
determine the series and/or class of stock in respect of which any awards will
be granted, to determine the type, size and terms of awards to be made to each
Non-Employee Director selected, to determine the time when awards will be
granted, when they will vest, when they may be exercised and when they will be
paid, to amend awards previously granted and to establish objectives and
conditions, if any, for earning awards and whether awards will be paid after the
end of the award period. The Committee shall have full power and authority to
administer and interpret the Plan and to adopt such rules, regulations,
agreements, guidelines and instruments for the administration of the Plan and
for the conduct of its business as the Committee deems necessary or advisable
and to interpret same. The Committee’s interpretation of the Plan, and all
actions taken and determinations made by the Committee pursuant to the powers
vested in it hereunder or by the Board, shall be conclusive and binding on all
parties concerned, including the Company, its Affiliates, stockholders, any
participants in the Plan and any other employee or director of the Company or
any of its Affiliates.

 

5. AWARDS

 

(a) TYPES. Awards under the Plan shall be made with reference to shares of the
Company’s Common Stock, par value $1.00 per share (“Common Stock”) and will
include performance shares that the Committee determines to be consistent with
the objectives and limitations of the Plan. The Committee may provide for the

 

1



--------------------------------------------------------------------------------

issuance of shares of Common Stock as a stock award for no consideration other
than services rendered or, to the extent permitted by applicable state law, to
be rendered. In the event of an award under which shares of Common Stock are or
may in the future be issued for any other type of consideration, the amount of
such consideration shall be equal or greater than the amount (such as the par
value of such shares) required to be received by the Company in order to assure
compliance with applicable state law.

 

(b) PERFORMANCE GOALS. The Committee shall establish performance goals to be
achieved within such performance periods as may be selected by it in its sole
discretion, using such measures of the performance of the Company and/or any one
or more of its Affiliates as it may select, for purposes of the granting,
vesting, payment or other entitlement to awards under the Plan.

 

(c) RULES AND POLICIES. The Committee may adopt from time to time written rules
and policies implementing the Plan. Such rules and policies may include, but
need not be limited to, the type, size and term of awards to be made to
participants and the conditions for the payment of such awards. The Committee
shall determine, in its sole discretion, the extent to which rules and policies
that it may adopt in the future shall be subject to the approval of the Company
stockholders and/or limitations on the Committee’s authority to amend such rules
or policies.

 

6. SHARES OF STOCK SUBJECT TO THE PLAN

 

The shares of Common Stock that may be delivered or purchased or used for
reference purposes under the Plan shall not exceed an aggregate of 25,000
shares. Shares of Common Stock issued under the Plan may be either authorized
but unissued shares, shares held in the Company’s treasury or shares purchased
on the open market. Any shares subject to an award which for any reason expire
or are terminated unpaid shall again be available for issuance under the Plan.

 

7. PAYMENT OF AWARDS

 

Subject to Section 10 below, the Committee shall determine the extent to which
awards shall be payable in cash, shares of Common Stock or any combination
thereof or in any other form. The Committee may determine that all or a portion
of a payment to a participant under the Plan, whether it is to be made in cash,
shares of Common Stock or a combination thereof or any other form, shall be
available for deferral at a participant’s election. In the event that the
Committee determines that any payment may be deferred by a participant, the
deferral and distributions shall be made in accordance with Section 10 below.

 

8. VESTING

 

The Committee may determine that all or a portion of an award or a payment to a
participant under the Plan, whether it is to be made in cash, shares of Common
Stock or a combination thereof or any other form, or the right of a participant
to exercise an award under the Plan, shall be vested at such times and upon such
terms as may be selected by it in its sole discretion.

 

9. DILUTION AND OTHER ADJUSTMENT

 

In the event of any change in the outstanding shares of Common Stock by reason
of any split, stock dividend, recapitalization, merger, consolidation, spin-off,
reorganization, combination or exchange of shares or other similar corporate
change or any other change affecting the Common Stock, such equitable
adjustments, if any, may be made in the Plan and the awards thereunder as the
Committee, in its sole discretion determines are necessary or appropriate,
including, if necessary, any adjustments in the number, kind or character of
shares that may be subject to existing or future awards under the Plan
(including by substitution of shares of another corporation including, without
limitation, any successor of the Company), adjustments in the exercise, purchase
or base price of an outstanding award and any adjustments in the maximum numbers
of shares referred to in Section 6 of the Plan. All such adjustments shall be
conclusive and binding for all purposes of the Plan.

 

2



--------------------------------------------------------------------------------

10. DEFERRAL OF AWARD PAYMENTS

 

(a) DEFERRAL OF COMPENSATION.

 

(1) INITIAL ELECTIONS. To the extent allowed by the Committee, a participant may
elect to have all or a portion of the performance share awards otherwise payable
to him or her deferred (“Deferrable Compensation”) by executing a form
prescribed by the Committee and by delivering such election form to the
Committee. With respect to an award that is granted and may be earned in the
same calendar year as the grant, the participant’s election to defer must be
made within thirty (30) days after the date of the grant of the award and prior
to any payment of the award; with respect to all other awards, the election to
defer must be made within thirty (30) days prior to the calendar year in which
an award may be earned (or such other time and subject to such other conditions
as the Committee shall determine). In making such initial election hereunder, a
participant shall specify when the deferred amounts will be paid, or begin to be
paid, and shall also specify the form of payment of the Deferrable Compensation
in either (A) a single lump-sum payment in Common Stock, or (B) monthly,
quarterly, semi-annual or annual installments in Common Stock, but such
installments not to exceed ten (10) years (the “Payout Period”).

 

(2) SUBSEQUENT ELECTIONS. Subsequent to the initial election by a participant
with respect to the timing/form of payment described in Section 10(a)(1) above
and at least twelve (12) months prior to the date an award is to be paid, the
Committee, in its sole discretion, may authorize a participant to make a
one-time election to extend the form or timing of payment beyond that originally
elected by the participant pursuant to Section 10(a)(1) so long as the payment
period does not exceed the form of payment methods described in Section 10(a)(1)
above. Such subsequent election to extend the form or timing of payment beyond
that originally elected by the participant shall not become effective until
twelve (12) months after the date such election is extended by the Committee
(“12-Month Waiting Period”). If the date an award is to be paid occurs prior to
the expiration of the 12-Month Waiting Period, any payments made to the
participant during the 12-Month Waiting Period shall be paid in accordance with
the participant’s payment election made pursuant to Section 10(a)(1).

 

The amount of Deferrable Compensation deferred shall also be paid or distributed
to the participants in accordance with the provisions of Section 10(d) or
Section 10(e) below.

 

(b) DEFERRED COMPENSATION ACCOUNT. The Company shall establish a deferred
compensation account (the “Account”) for each participant that defers hereunder.
Allocations to such Accounts shall be made in accordance with (c) below.

 

(c) ALLOCATIONS TO ACCOUNTS.

 

(1) As of the date payments of Deferrable Compensation otherwise would be made
to the participant, the amount due the participant shall be credited to such
participant’s Account as a stock equivalent as hereinafter provided.

 

(2) A stock equivalent shall be equal to the number of full and fractional
shares of the Common Stock that could be purchased with the dollar amount of
Deferrable Compensation using the Average Closing Price (as defined below) of
the Common Stock for the twenty (20) trading days ending on the day preceding
the date the Account is so credited. The “Average Closing Price” of the Common
Stock means the average of the daily closing prices for a share of the Common
Stock for the applicable twenty (20) trading days on the Composite Tape for the
New York Stock Exchange D Listed Stocks, or, if the Common Stock is not listed
on such Exchange, on the principal United States securities exchange registered
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on
which the Common Stock is listed, or, if the Common Stock is not listed on any
such Exchange, the average of the daily closing bid quotations with respect to a
share of the Common Stock for such twenty (20) trading days on the National
Association of Securities Dealers, Inc. Automated Quotations Systems or any
system then in use, or, if no such quotations are available, the fair market
value of a share of the Common Stock as determined by the Committee.

 

3



--------------------------------------------------------------------------------

(3) Such participant’s Account also shall be credited as of the payment date for
each dividend declared by the Company on the Common Stock with additional stock
equivalents computed as follows:

 

(i) with respect to dividends paid in cash, the total amount of the cash
dividend shall be multiplied by the number of stock equivalents in the Account
and the product thereof shall be divided by the Average Closing Price of the
Common Stock for the twenty (20) trading days ending on the day preceding the
dividend payment date;

 

(ii) with respect to dividends paid in property (other than Common Stock), the
Committee shall determine the fair market value of the property at the time of
distribution of the dividend, and the number of stock equivalents attributable
to such dividend shall then be computed in accordance with paragraph (i) above;
and

 

(iii) with respect to dividends paid in Common Stock, the total number of shares
of Common Stock paid in said dividend for each share held by a shareholder of
the Company shall be multiplied by the number of stock equivalents in the
Account.

 

(d) DISTRIBUTION OF DEFERRED COMPENSATION.

 

(1) Except as otherwise provided herein, at each participant’s election, the
balance in such participant’s Account that has been deferred shall be paid out
to the participant commencing on the date which the participant has specified
pursuant to Section 10(a).

 

If installments were elected, the amount of each installment shall be determined
as of the first day of the period in which payment is to be made by dividing the
then balance in the Account by the then remaining number of payment dates in the
Payout Period. The lump sum or first periodic installment shall be paid by the
Company as promptly as is convenient, but not more than sixty (60) days
following the date specified by the participant.

 

(2) In the event a participant ceases to be a Non-Employee Director of the
Company (other than after a Change in Control) prior to the distribution of the
entire balance in such participant’s Account, the balance in the Account shall
be payable in a lump sum in Common Stock by the Company as promptly as is
convenient following the participant’s cessation of such Non-Employee Director
status, regardless of any deferral election made by the participant.

 

(3) In the event of the death of a participant prior to distribution of the
entire balance in such participant’s Account, regardless of any deferral
election made by the participant, the balance in the Account shall be payable in
a lump sum by the Company as promptly as is convenient following the
participant’s death to:

 

(i) the surviving beneficiary (or surviving beneficiaries) in such proportions
as the participant may have designated by notice in writing to the Company
unrevoked by a later notice in writing to the Company or, in the absence of an
unrevoked notice;

 

(ii) the beneficiary (or beneficiaries) in such proportions as the participant
may have designated by will or, if no beneficiary is designated, the legal
representative of the participant’s estate.

 

(4) In the event a participant becomes disabled, the payment commencement date
and/or payment schedule with respect to a balance in such participant’s Account
may be accelerated by the Committee, in its sole discretion, regardless of any
deferral election made by the participant.

 

(5) The provisions of the Plan shall apply to and be binding upon the
beneficiaries, distributees and personal representatives and any other
successors-in-interest of the participant.

 

(6) Distributions of stock equivalents in the Account shall be made in whole
shares of Common Stock, and fractional shares shall be paid in cash in an amount
equal to the number of fractional shares multiplied by the Average Closing Price
of the Common Stock for the twenty (20) trading days ending on the day preceding
the date of distribution.

 

4



--------------------------------------------------------------------------------

(e) ACCELERATION OF DISTRIBUTION DUE TO CHANGE IN CONTROL. In the event that the
provisions of Section 12 apply, Section 12 shall apply to any awards that have
been deferred and distributions shall occur as promptly as is convenient in
accordance with Section 12(a).

 

11. AMENDMENTS AND TERMINATION

 

(a) AMENDMENTS. The Committee may at any time terminate or from time to time
amend the Plan in whole or in part, but no such action shall adversely affect
any rights or obligations with respect to any awards theretofore made under the
Plan.

 

The Committee may amend outstanding agreements evidencing awards under the Plan
at any time and in its sole discretion in the event that the amendment does not
adversely affect the participant; if the amendment would adversely affect the
participant, the amendment may only be made with the consent of the participant.

 

(b) TERMINATION. Unless the Plan shall theretofore have been terminated as above
provided, the Plan (but not the awards theretofore granted under the Plan) shall
terminate on and no awards shall be granted ten (10) years after the effective
date of the Plan, as set forth in Section 2 above.

 

12. CHANGE IN CONTROL.

 

(a) ACCELERATED VESTING/ACCELERATED DISTRIBUTION FOR DEFERRALS. Except to the
extent an award agreement provides for a different result (in which case the
award agreement will govern and this Section 12 of the Plan shall not be
applicable), notwithstanding anything elsewhere in the Plan or any rules adopted
by the Committee pursuant to the Plan to the contrary, if a Triggering Event (as
defined in Section 12(b)(2) below) shall occur within the 12-month period
beginning with a Change in Control of the Company, then, effective immediately
prior to such Triggering Event, each outstanding award of performance shares
shall become immediately and fully vested, all performance or other conditions
related to the payment of or rights under the award shall lapse, and, with
respect to awards that have not been deferred, payment shall be over the time
period specified in the award agreement and, with respect to awards that have
been deferred, payment shall be in accordance with the participant’s election
made pursuant to Section 10(a); however, all distributions under this Section 12
shall be made in cash (rather than Common Stock) in an amount equal to the
number of stock equivalents to be distributed multiplied by the greater of (i)
the Average Closing Price of the Common Stock for the twenty (20) trading days
ending on the day preceding the date on which the right to such distribution
arose; (ii) the Average Closing Price of the Common Stock for the twenty (20)
trading days ending on the day preceding the date of the Change in Control; or
(iii) the highest price per share of Common Stock in the transaction or series
of transactions constituting the Change in Control.

 

(b) DEFINITIONS. For purposes of Section 10(e) and this Section 12, the
following terms shall have the meanings set forth below.

 

(1) CHANGE IN CONTROL. A “Change in Control” shall mean (i) acquisition by any
person (within the meaning of Section 12(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of 50% or more of Common Stock
then outstanding; or (ii) the consummation of (A) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of the Common Stock are converted into cash,
securities or other property, other than a merger of the Company in which the
holders of Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger as they had in Common Stock immediately prior to the merger, or
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company, including, without limitation, any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all, of the assets of the Company.

 

5



--------------------------------------------------------------------------------

(2) TRIGGERING EVENT. For purposes hereof, the term “Triggering Event” shall
mean (i) the termination of Non-Employee Director status of a participant by the
Company or an Affiliate (or any successor thereof) other than on account of
death, permanent and total disability or Cause, or (ii) any failure by the
Company (or a successor entity) to assume, replace, convert or otherwise
continue any award in connection with the Change in Control (or another
corporate transaction or other change affecting the Common Stock) on the same
terms and conditions as applied immediately prior to such transaction, except
for equitable adjustments to reflect the changes in Common Stock pursuant to
Section 9 hereof.

 

(3) CAUSE. For purposes hereof, the term “Cause” shall mean a determination by
the Committee that a participant (i) has been convicted of, or entered a plea of
NOLO CONTENDERE to, a crime that constitutes a felony under federal or state
law, (ii) has engaged in willful gross misconduct in the performance of his or
her duties to the Company or an Affiliate or (iii) has committed a material
breach of any written agreement with the Company or any Affiliate (or a
successor entity) with respect to confidentiality, noncompetition,
nonsolicitation or similar restrictive covenant. A termination on account of
Cause shall be communicated by written notice to the participant, and shall be
deemed to occur on the date such notice is delivered to the participant.

 

(c) EXCISE TAX LIMIT. In the event that the vesting of the awards together with
all other payments and the value of any benefit received or to be received by
the participant would result in all or a portion of such payment being subject
to excise tax under Section 4999 of the Code, then the participant’s payment
shall be either (A) the full payment or (B) such lesser amount that would result
in no portion of the payment being subject to excise tax under Section 4999 of
the Code (the “Excise Tax”), whichever of the foregoing amounts, taking into
account the applicable federal, state, and local employment taxes, income taxes,
and the Excise Tax, results in the receipt by the participant, on an after-tax
basis, of the greatest amount of the payment notwithstanding that all or some
portion of the payment may be taxable under Section 4999 of the Code. All
determinations required to be made under this Section 12(c) shall be made by an
accounting firm chosen by the Committee (the “Accounting Firm”). The Company
shall cause the Accounting Firm to provide detailed supporting calculations of
its determinations to the Company and participant. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. The Accounting Firm’s
determinations must be made with substantial authority (within the meaning of
Section 6662 of the Code).

 

13. GOVERNING LAW AND CONFLICT OF LAWS

 

The validity and construction of the Plan and any agreements entered into
thereunder shall be governed by the laws of the State of Alabama.

 

14. AUTHORIZED PAYMENTS

 

Notwithstanding any other provisions of the Plan, if any amounts payable under
the Plan are found in a “determination” (within the meaning of Section 1313(a)
of the Code) to have been includible in the gross income of a participant prior
to payment of such amounts hereunder, such amounts shall be paid to such
participant as soon as practicable after the Committee is advised of such
determination. For purposes of this Section, the Committee shall be entitled to
rely on an affidavit by a participant and a copy of the determination to
conclude that a determination described herein has occurred.

 

15. MISCELLANEOUS PROVISIONS

 

(a) RIGHTS AS STOCKHOLDER. A participant under the Plan shall have no rights as
a holder of Common Stock with respect to awards hereunder, unless and until
certificates for shares of such stock are issued to the participant.

 

(b) ASSIGNMENT OR TRANSFER. No award under this Plan shall be transferable by
the participant or shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, encumbrance or charge (other than by or to the Company),
except (i) by will or the laws of descent and distribution (with all references
herein

 

6



--------------------------------------------------------------------------------

to the rights or duties of holders or participants to be deemed to include the
beneficiaries or legal representatives of the holder or participant unless the
context otherwise expressly requires); or (ii) subject to the prior approval of
the Committee, for transfers to “family members” (as defined below), charitable
institutions or such other persons or entities approved by the Committee
(subject to such limitations as the Committee in its discretion may impose, if
necessary, to comply with applicable securities laws), in each case subject to
the condition that the Committee be satisfied that such transfer is being made
by the participant for estate planning, tax planning or donative purposes and no
consideration (other than nominal consideration or interests in a family
partnership, family corporation or other family-related entity) is received by
the participant therefor. Except as provided above, during the lifetime of a
participant, awards hereunder are payable only to the participant.

 

For purposes hereof, a “family member” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the participant) control the management
of assets, and any other entity in which these persons (or the participant) own
more than fifty percent of the voting interests.

 

(c) AGREEMENTS. All awards granted under the Plan shall be evidenced by
agreements in such form and containing such terms and conditions (not
inconsistent with the Plan) as the Committee shall adopt.

 

(d) COMPLIANCE WITH LEGAL REGULATIONS. During the term of the Plan and the term
of any awards granted under the Plan, the Company shall at all times reserve and
keep available such number of shares as may be issuable under the Plan, and will
seek to obtain from any regulatory body having jurisdiction, any requisite
authority required in the opinion of counsel for the Company to grant shares of
Common Stock and transfer, issue or sell such number of shares of Common Stock
as shall be sufficient to satisfy the requirements of any award.

 

(e) WITHHOLDING TAXES. The Company shall have the right to deduct from all
awards hereunder paid in cash any federal, state, local or foreign taxes
required by law to be withheld with respect to such awards and, with respect to
awards paid in Common Stock, to require the payment (through withholding from
the participant’s salary or otherwise) of any such taxes.

 

(f) NO RIGHTS TO AWARD. No person shall have any right to be granted an award
under the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving any participant any right to be retained in the employ of
the Company or any of its Affiliates, or shall interfere with or restrict in any
way the rights of the Company or any of its Affiliates, which are hereby
reserved, to discharge the Non-Employee Director at any time for any reason
whatsoever, with or without good cause, subject to any agreement to the
contrary.

 

(g) COSTS AND EXPENSES. The costs and expenses of administering the Plan shall
be borne by the Company and not charged to any award or to any participant
receiving an award.

 

(h) NATURE OF THE PLAN. The Company is under no obligation (1) to transfer
amounts credited to a participant’s Account to any trust or escrow account or
(2) to secure any amount credited to a participant’s Account by any specific
assets of the Company or its Affiliates or any other asset in which the Company
or its Affiliates has an interest. The Plan shall not be construed to require
the Company or its Affiliates to fund any of the benefits provided hereunder nor
to establish a trust for such purpose. The Company or its Affiliates may make
such arrangements as it desires to provide for the payment of benefits,
including, but not limited to, the establishment of a rabbi trust or such other
equivalent arrangement as the Company may decide. No such arrangement shall
change the nature of the obligation of the Company or its Affiliates or the
rights of the participants as provided herein. Neither a participant nor his or
her beneficiary, estate or personal representative shall have any rights against
the Company or its Affiliates with respect to any portion of an Account or any
trust, escrow account or other arrangement established in connection with the
Plan except as a general unsecured creditor.

 

7